DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Zennamo on 07/12/2021.
The application has been amended as follows:
(Claim 1) was amended to clarify in line 14 that only a portion of the cooling water is supplied to the cooling unit through the cooling-water line, such that the amended claim reads as follows:
--An aseptic filling system comprising: 
a heat sterilizer that sterilizes a content by heat; and 
a filling machine that fills a bottle with the content sterilized by heat by the heat sterilizer; 
wherein: 
the heat sterilizer includes a heating unit that heats the content, and a cooling unit that cools the content heated by the heating unit; 
a circulation line that circulates aseptic water is connected between the heating unit and the cooling unit, the circulation line including a heating-water line that supplies the heating unit with heating water from the cooling unit, and a cooling-water line that supplies the cooling unit with cooling water from the heating unit; and 
the hot water which has cooled the content at the cooling unit is supplied into the heating unit through the heating-water line, and heats the content at the heating unit,
a portion of the cooling water which has heated the content at the heating unit is supplied into the cooling unit through the cooling-water line, and cools the content at the cooling unit, and
the cooling-water line is provided with a connection line that supplies aseptic water to the filling machine.--

Allowable Subject Matter
Claims 1 - 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features: a heat sterilizer (for illustration, note Fig 1, #18 in the examined application) including a heating unit (Fig 1, #12), a cooling unit (Fig 1, #15), a heating water line (Fig 1, #31) for connecting the cooling unit to the heating unit (See at least ¶ [0031]), and a cooling water line (Fig 1, #32) for connecting the heating unit and the cooling unit (See at least ¶ [0031]). For contrast and illustration regarding the prior art, note:
Hayakawa (JP 2015006922) teaches a heat sterilizer (Fig 1, #18) including a heating unit (Fig 1, #12/#13) and a cooling unit (Fig 1, #15/#16. See further ¶ [0039]). However, Hayakawa does not teach either a heating water line or a cooling water line.
Yamanashi (JP 5674485) teaches a circulation line (Fig 1, #29) for circulating used aseptic water to re-heat said used water through a heating unit (Fig 1, #28. See further lines 93-94). However, Yamanashi does not teach the cooling water line or the heating water line.
Regarding claims 2-4, they are allowed as depending from claim 1, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731